                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA

  UNITED STATES OF AMERICA                 CRIMINAL NO. 19-CR-0003 (7)

  VERSUS                                   JUDGE DONALD E WALTER

  KAGAN WEAVER                             MAGISTRATE JUDGE HORNSBY

                                    ORDER

      This matter was referred to United States Magistrate Judge Mark L.

Hornsby for report and recommendation. The Court concludes that the Report and

Recommendation of the magistrate judge is correct, and therefore adopts the

conclusions set forth therein.

      Accordingly, the guilty plea of the defendant, KAGAN WEAVER, is

ACCEPTED in accordance with the terms of the plea agreement filed in the record

of these proceedings.

      IT IS ORDERED that KAGAN WEAVER is finally adjudged guilty of the

offense charged in Count Two of the Superseding Indictment.

      THUS DONE AND SIGNED in Shreveport, Louisiana, on this 13th day of

June, 2019.


                                    ______________________________
                                    DONALD E. WALTER
                                    UNITED STATES DISTRICT JUDGE
